Citation Nr: 1821007	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-25 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for horizontal scar from left eyebrow across superior nose, right eyelid, and terminating anterior right temple area; front right temple scar; center of forehead above eyebrow line scar; and right frontal scalp scar (hereafter referred to as facial scars).

2.  Entitlement to an initial rating in excess of 10 percent disabling for bilateral open angle glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted service connection for bilateral open angle glaucoma at 10 percent disabling, effective April 21, 2010, and continued a 10 percent evaluation of facial scars.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

The issue of entitlement to an initial rating in excess of 10 percent disabling for bilateral open angle glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement received in December 2016, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to an increased rating for facial scars, the Veteran indicated his desire to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a rating in excess of 10 percent disabling for facial scars have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996). 

An August 2011 rating decision denied entitlement to an increased rating for the Veteran's facial scars.  The Veteran submitted an NOD in September 2011 and perfected his appeal in August 2013.  On a VA Form 21-4138 submitted in December 2016, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased evaluation for facial scars.  The withdrawal effectively meets the requirements of 38 C.F.R. § 20.204.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning the claim of entitlement to an increased evaluation for facial scars is not warranted, and the appeal of this claim is dismissed.  Id.



ORDER

The appeal for a rating in excess of 10 percent for facial scars is dismissed.


REMAND

The Veteran's service-connected open angle glaucoma disability was last evaluated in August 2013.  He has indicated his symptoms have worsened.  The Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of his disability.  Additionally, at the October 2017 hearing the Veteran referenced a private evaluation of his disability which is not of record.  Upon remand, efforts to obtain any identified treatment records or private opinions should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain relevant outstanding VA and private treatment records.  Specifically, ask the Veteran to identify private treatment records discussed at the October 2017 hearing and provide any appropriate releases.

2.  Schedule the Veteran for an appropriate VA ophthalmology examination to determine the current nature and severity of his bilateral open angle glaucoma disability.  The electronic claims file should be made available to and reviewed by the examiner.

a.  Ascertain the current severity and manifestations of the Veteran's disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

b.  Report the extent of visual field at each of the eight principal meridians (temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally) for both eyes.  Discuss the Veteran's bilateral visual acuity.

c.  Indicate all diagnoses or conditions of the bilateral eyes and discuss their relationship to the Veteran's bilateral open angle glaucoma.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


